Order filed November 5, 2015




                                      In The

        Eleventh Court of Appeals
                                   ____________

                               No. 11-15-00228-CR
                                     __________

                FRANKIE RAY MCKINNEY, Appellant
                                          V.
                    THE STATE OF TEXAS, Appellee

                    On Appeal from the 385th District Court
                           Midland County, Texas
                       Trial Court Cause No. CR44036


                                     ORDER
      Court-appointed counsel for Frankie Ray McKinney has filed in this court a
timely motion to abate this appeal to give the trial court an opportunity to conduct
a hearing on McKinney’s motion to proceed pro se in this appeal. We grant
counsel’s motion and abate this appeal.
      We abate the appeal and remand the cause to the trial court so that the trial
court may determine the following:
     1. Whether McKinney desires to prosecute this appeal;
     2. Whether McKinney is indigent;
     3. If not indigent, whether McKinney has retained counsel for this appeal;
        and
     4. If indigent, whether McKinney desires to have counsel appointed to
        represent him in this appeal or whether, after being warned of the dangers
        and disadvantages of self-representation, McKinney competently and
        intelligently chooses to exercise the right to represent himself.

If it is determined that McKinney is indigent and is exercising his right to represent
himself, the trial court must develop evidence as to whether McKinney’s decision
to proceed without counsel is knowingly and intelligently made. See Faretta v.
California, 422 U.S. 806 (1975); Ex parte Davis, 818 S.W.2d 64 (Tex. Crim. App.
1991); Hubbard v. State, 739 S.W.2d 341, 345 (Tex. Crim. App. 1987); Webb v.
State, 533 S.W.2d 780, 783–86 (Tex. Crim. App. 1976). The trial court is directed
to enter findings of fact and conclusions of law and to make any appropriate
recommendations to this court.
      The clerk of the trial court is directed to prepare and forward to this court a
supplemental clerk’s record containing the findings, recommendations, and any
orders of the trial court. The court reporter is directed to prepare and forward to
this court the reporter’s record from the hearing. These records are due to be filed
in this court on or before December 21, 2015.
      The motion to abate is granted, and the appeal is abated.


                                                    PER CURIAM
November 5, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2